Exhibit 10.5

 

SEVERANCE AGREEMENT

 

This Agreement is entered into as of the 1st day of December, 2010 (the
“Effective Date”) by and between ImmunoGen, Inc., a Massachusetts corporation
(the “Company”), and James J. O’Leary (the “Executive”).

 

WHEREAS, the Company recognizes that the Executive’s service to the Company is
very important to the future success of the Company;

 

WHEREAS, the Executive desires to enter into this Agreement to provide the
Executive with certain financial protection in the event that his employment
terminates under certain conditions following a change in control of the
Company; and

 

WHEREAS the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company to enter into this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Executive hereby agree as
follows:

 

1.                                       Definitions.

 

(a)                                  Cause.  For purposes of this Agreement,
“Cause” shall mean that the Executive has (i) intentionally committed an act or
omission that materially harms the Company; (ii) been grossly negligent in the
performance of the Executive’s duties to the Company; (iii) willfully failed or
refused to follow the lawful and proper directives of the Board; (iv) been
convicted of, or pleaded guilty or nolo contendere, to a felony; (v) committed
an act involving moral turpitude; (vi) committed an act relating to the
Executive’s employment or the Company involving, in the good faith judgment of
the Board, material fraud or theft; (vii) breached any material provision of
this Agreement or any nondisclosure or non-competition agreement between the
Executive and the Company, as all of the foregoing may be amended prospectively
from time to time; or (viii) breached a material provision of any code of
conduct or ethics policy in effect at the Company, as all of the foregoing may
be amended prospectively from time to time.

 

(b)                                 Change in Control.  For purposes of this
Agreement, a “Change in Control” shall mean the occurrence of any of the
following events; provided that “Change in Control” shall be interpreted in a
manner, and limited to the extent necessary, so that it will not cause adverse
tax consequences for either party with respect to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and Treasury
Regulations 1.409A-3(i)(5), and any successor statute, regulation and guidance
thereto:

 

(i)                                     Ownership.  Any “Person” (as such term
is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) becomes the “Beneficial Owner” (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of the Company representing 50% or
more of the total voting power represented by the Company’s then outstanding
voting securities (excluding for this purpose any such voting securities held by
the Company or its Affiliates (as defined in the Company’s 2006

 

--------------------------------------------------------------------------------


 

Employee, Director and Consultant Equity Incentive Plan) or by any employee
benefit plan of the Company) pursuant to a transaction or a series of related
transactions which the Board does not approve; or

 

(ii)                                  Merger/Sale of Assets.  (A) A merger or
consolidation of the Company whether or not approved by the Board, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or the parent of such corporation) at least 50% of the total
voting power represented by the voting securities of the Company or such
surviving entity or parent of such corporation, as the case may be, outstanding
immediately after such merger or consolidation; or (B) the stockholders of the
Company approve an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets; or

 

(iii)                               Change in Board Composition.  A change in
the composition of the Board, as a result of which fewer than a majority of the
directors are Incumbent Directors.  “Incumbent Directors” shall mean directors
who either (A) are directors of the Company as of November 11, 2006, or (B) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but shall not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company).

 

(c)                                  Disability.  For purposes of this
Agreement, “Disability” shall mean that the Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under a
Company-sponsored group disability plan.  Whether the Executive has a Disability
will be determined by a majority of the Board based on evidence provided by one
or more physicians selected by the Board and approved by the Executive, which
approval shall not be unreasonably withheld.  In any case, if a disability is
determined to trigger the payment of any “deferred compensation” as defined in
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
disability shall be determined in accordance with Section 409A of the Code.

 

(d)                                 Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean the occurrence of one or more of the
following without the Executive’s consent: (i) a change in the principal
location at which the Executive performs his duties for the Company to a new
location that is at least forty (40) miles from the prior location; (ii) a
material change in the Executive’s authority, functions, duties or
responsibilities as an executive of the Company, which would cause his position
with the Company to become of less responsibility, importance or scope than his
highest position with the Company at any time from the date of this Agreement to

 

2

--------------------------------------------------------------------------------


 

immediately prior to the Change in Control, provided, however, that such
material change is not in connection with the termination of the Executive’s
employment by the Company for Cause or death or Disability and further provided
that it shall not be considered a material change if the Company becomes a
subsidiary of another entity and the Executive continues to hold a position in
the subsidiary that is at least as high as the highest position he held with the
Company at any time from the date of this Agreement to immediately prior to the
Change in Control; (iii) a material reduction in the Executive’s annual base
salary or (iv) a material reduction in the Executive’s target annual bonus as
compared to the target annual bonus set for the previous fiscal year.

 

2.                                       Term of Agreement.  The term of this
Agreement (the “Term”) shall commence on the Effective Date and shall continue
in effect for two (2) years; provided, however, that commencing on second
anniversary of the Effective Date and continuing each anniversary thereafter,
the Term shall automatically be extended for one (1) additional year unless, not
later than nine (9) months before the conclusion of the Term, the Company or the
Executive shall have given notice not to extend the Term; and further provided,
however, that if a Change in Control shall have occurred during the Term, the
Term shall expire on the last day of the twenty-fourth (24th) month following
the month in which such Change in Control occurred.  Notice of termination or
termination of this Agreement shall not constitute Cause or Good Reason (both
terms as defined above).

 

3.                                       Termination; Notice; Severance
Compensation.

 

(a)                                  In the event that within a period of
two (2) months before or two (2) years following the consummation of a Change in
Control the Company elects to terminate the Executive’s employment other than
for Cause (but not including termination due to the Executive’s Disability),
then the Company shall give the Executive no less than sixty (60) days advance
notice of such termination (the “Company’s Notice Period”); provided that the
Company may elect to require the Executive to cease performing work for the
Company so long as the Company continues the Executive’s full salary and
benefits during the Company’s Notice Period.

 

(b)                                 In the event that within a period of
two (2) months before or two (2) years following the consummation of a Change in
Control the Executive elects to terminate his employment for Good Reason, then
the Executive shall give the Company no less than thirty (30) days and no more
than sixty (60) days advance notice of such termination (the “Executive’s Notice
Period”); provided that the Company may elect to require the Executive to cease
performing work for the Company so long as the Company continues the Executive’s
full salary and benefits during the Executive’s Notice Period.  In order to
effect a termination for Good Reason pursuant to this Agreement, the Executive
must notice his intent to terminate for Good Reason not later than ninety (90)
days following the occurrence of the Good Reason.

 

(c)                                  In the event that within a period of
two (2) months before or two (2) years following the consummation of a Change in
Control the Executive’s employment with the Company is terminated by the Company
other than for Cause (but not including termination due to the Executive’s death
or Disability), or by the Executive for Good Reason, then, contingent upon the
Executive’s execution of a release of claims against the Company in a form
reasonably

 

3

--------------------------------------------------------------------------------


 

acceptable to the Company (the “Release”) the Executive shall be entitled to, in
addition to any amounts due to the Executive for services rendered prior to the
termination date:

 

(i)  the Executive’s target annual bonus for the fiscal year in which such
termination occurs at one hundred percent (100%) of such target annual bonus,
pro-rated by the number of calendar days in which the Executive is employed by
the Company during the applicable year, including any applicable Notice Period,
and less any amount of the target annual bonus for the applicable year
previously paid to the Executive, which shall be paid on the sixtieth (60th) day
following the Executive’s termination of employment, provided that the Release
is executed and effective by then or the Executive shall forfeit the payment of
such amount; and

 

(ii)  a lump sum payment from the Company in an amount equal to one and
one-half (1.5) times the Executive’s Annual Salary, which shall be paid on the
sixtieth (60th) day following the Executive’s termination of employment,
provided that the Release is executed and effective by then or the Executive
shall forfeit the payment of such amount;

 

(iii)  all outstanding options, restricted stock and other similar rights held
by the Executive, which shall become one hundred percent (100%) vested; and

 

(iv)  continuation of medical insurance coverage for the Executive and the
Executive’s family subject to and in accordance with Section 4980 of the Code
(“COBRA”), and subject to the Executive’s payment of the applicable COBRA
coverage premium (“COBRA Coverage Premium”) during the applicable COBRA coverage
period (“COBRA Period”); and

 

(v)  payment to the Executive of a taxable amount on a monthly basis equal to
the COBRA Premium for eighteen (18) months from the Separation Date; provided
that the Company shall have no obligation to provide such benefit if the
Executive fails to elect COBRA benefits in a timely fashion or if the Executive
becomes eligible for medical coverage with another employer; and provided that
if the COBRA Period is otherwise (i.e., for reasons not described in the
immediately preceding proviso) earlier terminated under applicable law during
the period that the Executive would otherwise be entitled to receive the benefit
under this subsection (v), the Company will continue to pay to the Executive the
same taxable amount it paid on a monthly basis during the COBRA Period each
month for the remainder of the relevant period.

 

For purposes of this Agreement, “Annual Salary” shall mean the Executive’s
annual base salary then in effect or, if higher, in effect at the time of the
Change in Control, excluding reimbursements and amounts attributable to stock
options and other non-cash compensation; and the “Severance Compensation” shall
mean the compensation set forth in (ii), (iii), and (v) above.

 

(d)                                 If any of the benefits set forth in this
Agreement are deferred compensation as defined in Section 409A of the Code, any
termination of employment triggering payment of such

 

4

--------------------------------------------------------------------------------


 

benefits must constitute a “separation from service” under Section 409A of the
Code before, subject to subsection (e) below, a distribution of such benefits
can commence.  For purposes of clarification, this paragraph shall not cause any
forfeiture of benefits on the part of the Executive, but shall only act as a
delay until such time as a “separation from service” occurs.  In addition, the
Company Notice Period and the Executive Notice Period shall be interpreted and
administered in accordance with Section 409A of the Code and the “separation
from service” rules thereunder.  In particular, if a waiver of the Company
Notice Period or the Executive Notice Period triggers a “separation from
service,” such waiver shall constitute a termination and any amounts due to the
Executive over the remaining portion of the applicable notice period shall be
deemed additional severance under Section 3(c)(ii) of this Agreement and paid
accordingly.  In addition, any applicable notice or release periods and dates of
payment shall be adjusted accordingly.

 

(e)                                  Notwithstanding any other provision with
respect to the timing of payments, if, at the time of the Executive’s
termination, the Executive is deemed to be a “specified employee” (within the
meaning of Code Section 409A, and any successor statute, regulation and guidance
thereto) of the Company, then limited only to the extent necessary to comply
with the requirements of Code Section 409A, any payments to which the Executive
may become entitled under this Agreement which are subject to Code Section 409A
(and not otherwise exempt from its application) will be withheld until the
first (1st) business day of the seventh (7th) month following the termination of
the Executive’s employment, at which time the Executive shall be paid an
aggregate amount equal to the accumulated, but unpaid, payments otherwise due to
the Executive under the terms of this Agreement.

 

(f)                                    If any payment or benefit the Executive
would receive under this Agreement, when combined with any other payment or
benefit the Executive receives pursuant to a Change in Control (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Code Section 280G,
and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be either
(x) the full amount of such Payment or (y) such less amount as would result in
no portion of the Payment being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state, and local
employments taxes, income taxes, and the Excise Tax results in the Executive’s
receipt, on an after-tax basis, of the greater amount of the Payment,
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.  The Company shall determine in good faith which payment(s) or
benefit(s) to reduce based on what provides the best economic result for the
Executive.  The Company shall provide the Executive with sufficient information
to make such determination and to file and pay any required taxes.

 

4.                                       No Duplication of Compensation.  The
Severance Compensation shall replace, and be provided in lieu of, any severance
or similar compensation that may be provided to the Executive under any other
agreement or arrangement in relation to termination of employment; provided,
however, that this prohibition against duplication shall not be construed to
otherwise limit the Executive’s rights to payments or benefits provided under
any pension plan (as defined in Section 3(2) of the Employee Retirement Income
Security Act of 1974, as amended), deferred compensation, stock, stock option or
similar plan sponsored by the Company.  This Agreement supersedes any other
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof which may have been made by either party,
including,

 

5

--------------------------------------------------------------------------------


 

without limitation, the Severance Agreement dated December 1, 2008 between the
Company and Executive.

 

5.                                       No Mitigation.  If the Executive’s
employment with the Company terminates following a Change in Control, the
Executive is not required to seek other employment or to attempt in any way to
reduce any amounts payable to the Executive by the Company pursuant to Section 3
or Section 15.  Except as set forth in Section 4, the amount of any payment or
benefit provided for in this Agreement shall not be reduced by any compensation
earned by the Executive as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Company, or otherwise.

 

6.                                       Confidentiality, Non-Competition, and
Assignment of Inventions.  The Company’s obligations under this Agreement are
contingent upon the Executive’s execution of the Company’s Proprietary
Information, Inventions, and Competition Agreement (the “Proprietary Information
Agreement”).  The parties agree that the obligations set forth in the
Proprietary Information Agreement shall survive termination of this Agreement
and termination of the Executive’s employment, regardless of the reason for such
termination.

 

7.                                       Enforceability.  If any provision of
this Agreement shall be deemed invalid or unenforceable as written, this
Agreement shall be construed, to the greatest extent possible, or modified, to
the extent allowable by law, in a manner which shall render it valid and
enforceable.  No invalidity or unenforceability of any provision contained
herein shall affect any other portion of this Agreement.

 

8.                                       Notices.  Except as otherwise
specifically provided herein, any notice required or permitted by this Agreement
shall be in writing and shall be delivered as follows with notice deemed given
as indicated: (i)  by personal delivery when delivered personally; (ii) by
overnight courier upon written verification of receipt; (iii) by telecopy or
facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (iv) by certified or registered mail, return receipt requested,
upon verification of receipt.  Notices to the Executive shall be sent to the
last known address in the Company’s records or such other address as the
Executive may specify in writing.  Notices to the Company shall be sent to the
Company’s Chairman of the Board (or if the Chairman of the Board is also the
CEO, to the Company’s Lead Director), or to such other Company representative as
the Company may specify in writing.

 

9.                                       Claims for Benefits.  All claims by the
Executive for benefits under this Agreement shall be directed to and determined
by the Board and shall be in writing.  Any denial by the Board of a claim for
benefits under this Agreement shall be delivered to the Executive in writing and
shall set forth the specific reasons for the denial and the specific provisions
of this Agreement relied upon.  The Board shall afford a reasonable opportunity
to the Executive for a review of the decision denying a claim and shall further
allow the Executive to appeal to the Board a decision of the Board within
sixty (60) days after notification by the Board that the Executive’s claim has
been denied.

 

10.                                 Modifications and Amendments.  The terms and
provisions of this Agreement may be modified or amended only by written
agreement executed by the Company and the Executive. 

 

6

--------------------------------------------------------------------------------


 

The Company and the Executive agree that they will jointly execute an amendment
to modify this Agreement to the extent necessary to comply with the requirements
of Code Section 409A, or any successor statute, regulation and guidance thereto;
provided that no such amendment shall increase the total financial obligation of
the Company under this Agreement.

 

11.                                 Waivers and Consents.  The terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by a written document executed by the party entitled to
the benefits of such terms or provisions.  No such waiver or consent shall be
deemed to be or shall constitute a waiver or consent with respect to any other
terms or provisions of this Agreement, whether or not similar.  Each such waiver
or consent shall be effective only in the specific instance and for the purpose
for which it was given, and shall not constitute a continuing waiver or consent.

 

12.                                 Binding Effect; Assignment.  The Agreement
will be binding upon and inure to the benefit of (a) the heirs, executors and
legal representatives of the Executive upon the Executive’s death and (b) any
successor of the Company.  Any such successor of the Company will be deemed
substituted for the Company under the terms of the Agreement for all purposes. 
For this purpose, “successor” means any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company.  None of the rights of the Executive to receive any
form of compensation payable pursuant to the Agreement may be assigned or
transferred except by will or the laws of descent and distribution.  Any other
attempted assignment, transfer, conveyance or other disposition of the
Executive’s right to compensation or other benefits will be null and void.

 

13.                                 Governing Law.  This Agreement and the
rights and obligations of the parties hereunder shall be construed in accordance
with and governed by the law of the Commonwealth of Massachusetts, without
giving effect to the conflict of law principles thereof.

 

14.                                 Jurisdiction and Service of Process.  Any
legal action or proceeding with respect to this Agreement shall be brought in
the courts of the Commonwealth of Massachusetts or of the United States of
America for the District of Massachusetts.  By execution and delivery of this
Agreement, each of the parties hereto accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts.

 

15.                                 Attorneys’ Fees.  The Company shall pay to
the Executive all legal fees and expenses incurred by the Executive in disputing
in good faith any issue hereunder relating to the termination of the Executive’s
employment, in seeking in good faith to obtain or enforce any benefit or right
provided by this Agreement.  Such payments shall be made within
five (5) business days after delivery of the Executive’s written requests for
payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require.

 

16.                                 Withholding.  The Company is authorized to
withhold, or to cause to be withheld, from any payment or benefit under the
Agreement the full amount of any applicable withholding taxes.

 

7

--------------------------------------------------------------------------------


 

17.                                 Tax Consequences.  The Company does not
guarantee the tax treatment or tax consequences associated with any payment or
benefit arising under this Agreement.

 

18.                                 Acknowledgment.  The Executive acknowledges
that he has had the opportunity to discuss this matter with and obtain advice
from his private attorney, has had sufficient time to, and has carefully read
and fully understands all the provisions of the Agreement, and is knowingly and
voluntarily entering into the Agreement.

 

19.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

20.                                 Section 409A.  The parties hereto intend
that this Agreement comply with the requirements of Code Section 409A and
related regulations and Treasury pronouncements.  If any provision provided
herein results in the imposition of an additional tax under the provisions of
Code Section 409A, the Executive and the Company agree that such provision will
be reformed to avoid imposition of any such additional tax in the manner that
the Executive and the Company mutually agree is appropriate to comply with Code
Section 409A.

 

21.                                 Reimbursements.  To the extent there are any
reimbursement of expenses under this Agreement including, without limitation,
under Section 15 hereof, payments with respect such reimbursements shall be made
no later than on or before the last day of the calendar year following the
calendar year in which the relevant expense is incurred.  The amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year and any such
reimbursements may not be exchanged or liquidated for any other benefit or
payment.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Severance
Agreement as of the day and year first above written.

 

 

 

 

COMPANY:

 

 

 

 

 

IMMUNOGEN, INC.

 

 

 

 

 

 

 

 

/s/ Daniel M. Junius

 

 

Name: Daniel M. Junius

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

/s/ James J. O’Leary

 

 

Name: James J. O’Leary

 

8

--------------------------------------------------------------------------------